


RETIREMENT AND CONSULTING SERVICES AGREEMENT


THIS RETIREMENT AND CONSULTING SERVICES AGREEMENT (the “Agreement”), is made and
entered into as of August 18, 2015 by and between Roger Smith (hereinafter
referred to as “Employee”) and Infinity Property and Casualty Corporation
(hereinafter referred to as the “Company,” and together with Employee, the
“Parties” or “Party” when referring in the singular to either Company or
Employee).
WITNESSETH:
WHEREAS, Employee is employed by Company (“Employment”) pursuant to the terms of
an Employment Agreement, between the Parties, dated September 11, 2014 (the
“Employment Contract”);
WHEREAS, Employee intends to terminate his Employment with Company as of August
31, 2015 (the “Termination Date”);
WHEREAS, as of the Termination Date, Employee will be age fifty-five (55) or
older and will meet the conditions necessary to qualify for “retirement”
pursuant to the terms of certain of the Company’s compensation and benefit
plans;
WHEREAS, Company has requested and Employee has agreed to provide consulting
services to Company through December 31, 2015; and
WHEREAS, Employee and Company desire to settle any and all outstanding
compensation and benefit matters that exist or may arise out of Employee’s
Employment with Company and out of the Employment Contract;
NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein, it is agreed as follows:
FIRST:     The Parties agree that Employee’s Employment shall terminate
effective as of the Termination Date. THE PARTIES FURTHER AGREE THAT THE
EMPLOYMENT CONTRACT SHALL TERMINATE AS OF THE TERMINATION DATE AND THAT NEITHER
PARTY SHALL HAVE ANY FURTHER RIGHTS, DUTIES, OR OBLIGATIONS UNDER THE EMPLOYMENT
CONTRACT, EXCEPT THAT ARTICLE IV, COVENANTS, AND ARTICLE V, MISCELLANEOUS, OF
THE EMPLOYMENT CONTRACT AND THE RIGHTS, DUTIES, AND OBLIGATIONS OF EACH PARTY
THEREUNDER SHALL SURVIVE THE TERMINATION OF THE EMPLOYMENT CONTRACT.
Employee and Company agree that Employee will not perform any duties for Company
or use Company offices, equipment, or property after the Termination Date,
unless previously agreed upon with or requested by management or the Board of
Directors in connection with the “Consulting Services,” as such term is defined
in Article Second of this Agreement. If so requested, Employee will return to
Company all Company documents, equipment, confidential and proprietary
information, or other property in Employee’s possession on or promptly following
the Termination Date.
SECOND:    Beginning on September 1, 2015 and continuing through December 31,
2015, the Employee agrees to provide “Consulting Services” to the Company.
Consulting Services may consist of the following: i) explaining processes and
procedures utilized by Company’s accounting, finance, tax, treasury, financial
reporting (including internal controls over financial reporting), information
technology, and procurement departments, ii) furnishing information regarding
accounting, financial reporting (including internal controls over financial
reporting) or tax treatments previously used by Company, iii) responding to
questions regarding Employee’s factual knowledge or recollection of prior
transactions or interactions with third parties, and iv) responding to any other
reasonable inquiries regarding Employee’s knowledge of the Company acquired
during his Employment. Such Consulting Services shall be provided at mutually
convenient times and shall be provided on a part-time, infrequent basis only. In
no event shall Employee be required to certify, represent, or sign any financial
statements, regulatory filings, or similar items in the performance of the
Consulting Services.
THIRD:    Employee understands and agrees that Employee shall not be entitled to
receive and that Employee expressly forfeits any and all rights that he may have
to any compensation from Company or any of Company’s subsidiaries or affiliates
that Employee may have under the Employment Contract or under the terms of the
Company’s Severance Plan, Annual Executive Bonus Plan for 2015, Second Amended
and Restated 2008 Performance Share Plan, or Amended 2013 Stock Incentive Plan,
including any award agreements made under such plans. As consideration for
forfeiting any and all such rights to such compensation and for the Consulting
Services to be performed by Employee, Employee shall receive $808,672.75 (the
“Consideration”). Employee’s right to receive the Consideration shall vest as of
the Termination Date. The Consideration shall be payable to Employee, net of any
tax or other withholdings, via Company’s routine employee payroll process.
Employee agrees that, upon receipt of the Consideration, Employee shall have
received all compensation, wages, commissions, and benefits, other than
“Excluded Benefits” to which Employee may be entitled. Employee shall be
entitled to an additional payment of ten dollars ($10.00) on or before January
31, 2016 as consideration for the Consulting Services. The term “Excluded
Benefits” shall include any compensation or benefits available to Employee under
the Company’s Deferred Compensation Plan, Supplemental Executive Retirement
Plan, 401(k) Plan, and all other benefit plans generally available to former
employees of Company.
FOURTH:    The provisions of this Agreement are severable, and if any part of it
is found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable. This Agreement shall survive the termination or any arrangement
contained herein.
FIFTH:    By signing this Agreement, Employee represents and acknowledges that:
(1)
Employee has carefully read and fully understands all of the provisions of this
Agreement and is now voluntarily entering into this Agreement; and

(2)
In executing this Agreement, Employee does not rely and has not relied upon any
representation, inducement, agreement, or statement made by the Company or by
any agents, representatives, or attorneys for the Company not set forth herein
with regard to the subject matter of this Agreement; and

SIXTH:    The laws of the State of Alabama shall govern the contractual effect,
intent and construction of this Agreement.
SEVENTH:     The payments and benefits under this Agreement are intended to
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder (collectively, the
“Code”) and, to the extent it would not adversely affect the Company, the
Company agrees to interpret, apply, and administer this Agreement in the least
restrictive manner to comply with or be exempt from such requirements without
resulting in any diminution in the value of payments or benefits to the
Employee.  In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on Employee by Code Section 409A or
damages for failing to comply with Code Section 409A.




The Parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:




EMPLOYEE




By: /s/ Roger Smith                    08/18/2015        
Date


INFINITY PROPERTY AND CASUALTY CORPORATION




By: /s/ Samuel J. Simon                08/18/2015        
Date


Title: Executive Vice President & General Counsel


